     Case 7:20-cv-00224-WLS-MSH Document 113 Filed 03/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

YANIRA YESENIA OLDAKER, et al.,               :
                                              :
         Petitioners-Plaintiffs,              :
                                              :     CASE NO.: 7:20-CV-00224 (WLS)
                                              :
v.                                            :
                                              :
THOMAS GILES, et al.,                         :
                                              :
         Respondents-Defendants.              :
                                         ORDER
       Federal Respondents in their official capacities moved to stay this case for 90 days,

noting that Petitioners oppose the motion to stay and asking that the motion to stay be heard

at the hearing on March 16, 2021. (Doc. 105 ¶¶ 4, 7.) Among other things, the Court ordered

that Petitioners respond (Doc. 108), and Petitioners have responded that they consent to a

stay of the entire case, including the pending motions for a temporary restraining order

(“TRO”) and the scheduled hearing, as long as Respondents adhere to the consent order not

to remove Petitioners until the TRO motions are resolved. (Doc. 110.)

       The Federal Respondents are ordered to file a reply thereto no later than Thursday,

March 11, 2021.


       SO ORDERED, this 4th day of March 2021.
                                          /s/ W. Louis Sands
                                          W. LOUIS SANDS, SR. JUDGE
                                          UNITED STATES DISTRICT COURT




                                             1
